            Case 1:19-cv-11963-VSB Document 8 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             11/5/2020
MALEK JALAL,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :       19-CV-11963 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
ELANA BAJIC, IVY EXEC, Inc.,                              :
                                                          :
                                         Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of pro se Plaintiff’s letter of October 6, 2020, dismissing the case

voluntarily and requesting that the case be sealed. (Doc. 7.) Pro se filings are construed liberally

and are held to less stringent standards than those drafted by attorneys. McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999) (holding that Courts read the pleadings, briefs, and opposition

papers of pro se litigants “liberally and interpret them ‘to raise the strongest arguments that they

suggest.’”)(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)); see also Hughes v.

Rowe, 449 U.S. 5, 9 (1980) (stating that the submissions of pro se litigants are “ held ‘ to less

stringent standards than formal pleadings drafted by lawyers’”) (quoting Haines v. Kerner, 404

U.S. 519, 520 (1972))). Accordingly, I interpret pro se Plaintiff’s request “that my case

1:2019cv11963 removed from the court and public records, and for it not to be public on Justia

or viewable on the internet” as a motion to seal the case.

        The Second Circuit has applied the First Amendment presumptive “right of access” to

civil proceedings, motions and the documents related upon for those motions, and docket sheets.

Newsday LLC v. County of Nassau, 730 F.3d 156, 163–64 (2d Cir. 2013). “What offends the
           Case 1:19-cv-11963-VSB Document 8 Filed 11/05/20 Page 2 of 2




First Amendment is the attempt to [exclude the public] without sufficient justification. Thus, the

presumptive right of access prevails unless it is overcome by specific, on-the-record findings that

sealing is necessary to preserve higher values and only if the sealing order is narrowly tailored to

achieve that aim.” Id. at 165 (internal quotation marks and citations omitted). The public also

has a “common-law right of access to judicial records. The burden of demonstrating that a

document submitted to a court should be sealed rests on the party seeking such action.” DiRussa

v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir. 1997) (internal quotation marks and

citations omitted) (listing cases). “In most cases, a judge must carefully and skeptically review

sealing requests to insure [sic] that there really is an extraordinary circumstance or compelling

need.” In re Onion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994).

       Plaintiff has not submitted anything in support of the request to seal the case. Plaintiff

merely filed a two sentence letter dismissing the case and asking that the case record be sealed.

Even giving deference to a pro se Plaintiff, Plaintiff’s submission is insufficient to carry the

burden of demonstrating that the case should be sealed. Accordingly, it is hereby:

       ORDERED that pro se Plaintiff’s request to seal the case is DENIED.

       IT IS FURTHER ORDERED that the case is dismissed.

       The Clerk is respectfully directed to mail a copy of this Order to the pro se Plaintiff, and

close the case .

SO ORDERED.

Dated: November 5, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
